
	

115 S2392 IS: Cyber Support for Anti-Terrorism by Fostering Effective Technologies Act of 2018
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2392
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2018
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security to
			 designate cybersecurity technologies that qualify for protection under
			 systems of risk and litigation management.
	
	
		1.Short title
 This Act may be cited as the Cyber Support for Anti-Terrorism by Fostering Effective Technologies Act of 2018 or the Cyber SAFETY Act of 2018.
 2.Inclusion of qualifying cyber incidentsSubtitle G of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 441 et seq.) is amended—
 (1)in section 862(b) (6 U.S.C. 441(b))— (A)in the heading, by striking Designation of qualified anti-terrorism technologies and inserting Designation of anti-Terrorism and cybersecurity technologies;
 (B)in the matter preceding paragraph (1), by inserting or cybersecurity after anti-terrorism; (C)in paragraphs (3), (4), and (5), by inserting or cybersecurity after anti-terrorism each place that term appears; and
 (D)in paragraph (7)— (i)by inserting “or cybersecurity” after “Anti-terrorism”; and
 (ii)by inserting or qualifying cyber incidents after acts of terrorism; (2)in section 863 (6 U.S.C. 442)—
 (A)by inserting or cybersecurity after anti-terrorism each place that term appears; (B)by inserting or qualifying cyber incident after act of terrorism each place that term appears;
 (C)by inserting or qualifying cyber incidents after acts of terrorism each place that term appears; and (D)in subsection (d)(3)—
 (i)by striking (3) Certificate.— and inserting the following:  (3) Certificates.—(A)Certificates for anti-terrorism technologies; and
 (ii)by adding at the end the following:  (B)Certificates for cybersecurity technologies (i)In generalFor cybersecurity technology reviewed and approved by the Secretary, the Secretary will issue a certificate of conformance to the Seller and place the cybersecurity technology on an Approved Product List for Homeland Security.
 (ii)Subsequent reviewNot less frequently than once every 2 years, the Secretary shall conduct a new review of any cybersecurity technology for which the Secretary issued a certification under clause (i).;
 (3)in section 864 (6 U.S.C. 443)— (A)by inserting or cybersecurity after anti-terrorism each place that term appears; and
 (B)by inserting or qualifying cyber incident after act of terrorism each place that term appears; and (4)in section 865 (6 U.S.C. 444)—
 (A)in paragraph (1)— (i)in the heading, by inserting or cybersecurity after anti-terrorism;
 (ii)by inserting or cybersecurity after anti-terrorism; (iii)by inserting or qualifying cyber incidents after acts of terrorism; and
 (iv)by inserting or incidents after such acts; and (B)by adding at the end the following:
					
 (7)Qualifying cyber incidentThe term qualifying cyber incident has the meaning given the term incident in section 3552(b) of title 44, United States Code. (8)Final agency actionThe determination by the Secretary that an act of terrorism or qualifying cyber incident has occurred shall constitute a final agency action subject to review under chapter 7 of title 5, United States Code..
				
